Title: To George Washington from Tobias Lear, 20 March 1797
From: Lear, Tobias
To: Washington, George



My dear Sir,
Philadelphia March 20th 1797.

I have the honor to enclose you a bill of Lading for the Articles ship’d on board the Sloop Salem, which was chartered to take your things around to Mount Vernon. She sailed Yesterday with a good wind, and I think the chance is that she will be in the Potomac by this day week. She is entirely filled with your things; and a few are yet remaining, which will be put on board a Vessel that sails for Alexandria this week.
The business of packing up cleaning the House, and putting

every thing in order took up more time than I was aware of; tho’ no time was lost in doing these things. Yet it was not ’till Saturday that we were able to get out of the House, and it will be some days yet before Mr Adams can take up his own residence in it as they are putting new Carpets on the floors and talk of having the Rooms painted.
I intend leaving this City on Wednesday, and shall take with me all the accounts—vouchers &c. relative to your business here, which will be all completely settled. The Inventory of the Articles sent to Mount Vernon I shall also take with me, as I expect to be there as soon as the Vessel arrives.
The Boat is finished; but the paint was not in a situation to admit of her being sent by the Sloop which sailed yesterday: She will go by the Vessel that sails this week; and with the other Articles will be landed at Mount Vernon.
Mr Dandridge & Mr Craik are well and unite with me in best respects & wishes for yourself, Mrs Washington & the family at Mount Vernon—I have the honor to be with the purest respect & most sincere attachment my dear Sir, Your grateful & Affectionate friend

Tobias Lear

